Citation Nr: 1129773	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a wrist disorder.

4.  Entitlement to service connection for an inguinal hernia.

5.  Entitlement to service connection for a back disorder, to include degenerative disc disease, and/or degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1978 and had a period of active duty for training from July 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.  The Veteran appealed that decision to Board, and the case was referred to the Board for appellate review.

A hearing was held in July 2007, at the Des Moines RO, before the undersigned Veterans Law Judge.  A transcript of the testimony is in the claims file.

In November 2008 and June 2009, the Board remanded the matter for further development, which has been accomplished.  The case has been returned to the Board for adjudication.  

The issues of service connection for a wrist disorder, an inguinal hernia, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder was not shown in service or within one year of service discharge, and the preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed heart disability and military service.  

2.  Hypertension was not shown in service or within one year of service discharge, and the preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed hypertension and military service.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted in the June 2009 Board remand, the Board remanded the Veteran's claims in November 2008.  Specifically, the Board remanded the Veteran's claims to obtain his Social Security Administration (SSA) records, to obtain additional private treatment records, and to afford the Veteran a VA examination.  The Veteran's SSA and private treatment records have been obtained and associated with the claims file.  The Veteran was also scheduled for a VA examination in March 2009, which he attended.  Most recently, the Board remanded the case in June 2009 to obtain all pertinent clinical treatment records from Dr. V.S. dated since March 2006, and to readjudicate the claims.  Treatment records from Dr. V.S. dated through July 2009 have been obtained and associated with the claims folder, and the claims were readjudicated in a July 2010 supplemental statement of the case.  Accordingly, the Board finds that its remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in March 2004, prior to the August 2004 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a September 2009 statement of the case, and supplemental statements of the case dated in April 2009 and July 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified and available treatment records have been secured.  The Veteran's service treatment records to the extent available have been obtained.  The Board acknowledges that the Veteran's service treatment records appear to be incomplete.  The RO was notified by the National Personnel Records Center in July 2006 that all available service treatment records were forwarded for inclusion in the Veteran's claims file.  In a September 2006 memorandum, the RO made a formal finding on the unavailability of service records and indicated that all efforts to obtain those records had been exhausted and further attempts would be futile.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The Board observes that the Veteran was notified of the unavailability of his service treatment records and was afforded an opportunity to supplement the record with additional evidence.  Therefore, the Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.   

All other available records identified by the Veteran have been obtained and associated with the claims folder.  Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in March 2009.  The examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Furthermore, the Veteran has presented personal testimony before the undersigned.  Thus, the duties to notify and assist have been met.


Analysis

The Veteran essentially contends that he has a heart disorder and hypertension related to service. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) (2010).  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.

If a cardiovascular disability, to include hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

With respect to Hickson element (1), current disability, the medical evidence of record demonstrates that the Veteran has been diagnosed with mild hyperinflation and focal pleural thickening of the left hemithorax, and essential hypertension as noted in the March 2009 VA examination report.   Therefore, Hickson element (1) is satisfied as to both claims.

With regard to Hickson element (2), in-service incurrence of disease or injury, there is no evidence that the Veteran suffered from either a heart disability or hypertension during his military service or in the one year presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309.  All of his blood pressure readings in service, including the one taken during the examination at service discharge, were normal.  Accordingly, Hickson element (2) is therefore not met, and both claims fail on this basis alone.

For the sake of completeness, the Board will also briefly address element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

The Veteran was afforded a VA examination in March 2009 for which the claims folder was reviewed in conjunction with evaluation of the Veteran.  The examiner observed that the Veteran was diagnosed with and began treatment for hypertension in the 1990's, and subsequently was diagnosed with coronary artery disease undergoing angioplasty around 1999/2000.  He also indicated that review of the service treatment records did not reflect elevated blood pressure, undiagnosed hypertension, or treatment or complaints consistent with hypertension or coronary artery disease.  The examiner opined that since the diagnosis and treatment for hypertension and coronary artery disease were well after one year following service discharge that it was less likely as not that his current hypertension and coronary artery disease were due to service.  

The VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, the Veteran's report of his medical history, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there is no competent evidence contrary to this opinion of record.

The Veteran has submitted no competent medical nexus evidence contrary to the March 2009 opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claims fail on this basis as well.

In making this decision, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  The Veteran is competent to report what he observed and he experienced during service because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to ascertain the etiology of his current hypertension and heart disorder, as the causative factors for such are not readily subject to lay observation.   

Furthermore, to the extent that the Veteran may assert a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to his hypertension and heart disability.  The Veteran, himself, has indicated that he was treated for hypertension in the 1990's, and was diagnosed in the early 1980's, and began to have problems with his heart around 1990.  See July 2009 Board Hearing Transcript, pages 13-15.  These assertions go against a finding of continuity of symptomatology since service discharge.  

Furthermore, the first indication of any problems in the record is in the early 1990's, which is nearly two decades after service discharge.  Even giving the Veteran the benefit of the doubt with an onset in the 1980's, this is still many years after service discharge.  In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In light of the foregoing, the Board concludes that the Veteran is not credible to the extent that he may assert that he has had a continuity of symptoms of hypertension and a heart disorder since service.  

Additionally, to the extent that the Veteran contends that a medical relationship exists between his current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's current hypertension and heart disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his hypertension and heart disability.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his hypertension and heart disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the March 2009 VA examiner's opinion as it was rendered after an evaluation and extensive review of the Veteran's medical history by a licensed physician.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's disabilities and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a heart disorder, to include coronary artery disease, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

In May 2009, the Veteran submitted multiple VA Form 21-4142, Authorization and Consent to Release Information to the VA, indicating that there were outstanding treatment records.  Specifically, he noted that he received treatment from the VA Medical Center (VAMC) in Omaha, Nebraska from 1992 to present for his right hand surgery, VAMC in Kansas City, Missouri in January 1990 for hernia surgery, and VAMC in Shreveport, Louisiana from 1970 to 1971 for his arm and back.  Review of the claims folders shows that the last VAMC records from Omaha or any VA facility is dated in January 2009, which is before the Veteran submitted his May 2009 VA Form 21-4142 reflecting treatment for his right hand to the present time.  Also, the claims folders contain hospitalization records from the VAMC in Kansas City, Missouri dated in February 1994 for left inguinal surgery but there are no records dated in January 1990 for any hernia surgery.  Furthermore, the claims folder only includes VAMC treatment records dated as far back as 1990; there are no VAMC treatment records dated in the 1970's.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VAMC records, to include but not exclusive of records from Omaha, Nebraska from 1992 to present, from Kansas City, Missouri in January 1990, and from Shreveport, Louisiana from 1970 to 1971.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Then, after ensuring any other necessary development has been completed as a consequence of any additional evidence obtained, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


